Citation Nr: 1217476	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  04-31 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a left foot/ankle disability.

6.  Entitlement to service connection for a low back disability.

7.  Entitlement to service connection for gouty arthritis.

8.  Entitlement to service connection for chronic sinusitis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from August 1978 to August 1985.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  As set forth above on the cover page of this decision, the appellant's case is now in the jurisdiction of the RO in Montgomery, Alabama. 

In the July 2003 rating decision now on appeal, the RO denied service connection for bilateral hearing loss, pseudofolliculitis barbae, a low back disability, costochondritis, chronic sinusitis, bilateral shoulder disabilities, bilateral hallux valgus, a bilateral ankle disability, a bilateral knee disability, and arthritis, later clarified to be gouty arthritis.  

Before the matter was certified to the Board, in a November 2006 rating decision, the RO granted service connection for right ankle sprain and assigned an initial 10 percent disability rating, effective January 14, 2003.  The Board finds that the grant of service connection for this disability constitutes a full award of the benefits sought on appeal with respect to the issue of entitlement to service connection for a right ankle disability.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record before the Board contains no indication that the appellant initiated an appeal with the initial rating or effective date assigned.  Thus, those matters are not in appellate status.  Grantham, 114 F.3d 1156, 1158 (Fed.Cir.1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

In August 2007, the appellant testified at a Board hearing at the RO with respect to the remaining issues on appeal.  In a November 2007 decision, the Board granted service connection for pseudofolliculitis barbae and costochondritis.  The remaining issues on appeal were remanded to the RO for additional evidentiary development.  

Following completion of that evidentiary development, in a March 2009 decision, the Board denied service connection for bilateral hearing loss and bilateral hallux valgus.  The Board remanded the remaining issues on appeal for due process considerations.  In September 2009, the Board again remanded the matter to the RO for additional evidentiary development.  A review of the record shows that the RO has complied with all remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

As set forth below, another remand is required with respect to the issue of entitlement to service connection for a left knee disability.  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A chronic right shoulder disability was not identified during the appellant's active service or for many years thereafter and the most probative evidence establishes that the appellant's current right shoulder disability is not causally related to his active service or any incident therein.  

2.  A chronic left shoulder disability was not identified during the appellant's active service or for many years thereafter and the most probative evidence establishes that the appellant's current left shoulder disability is not causally related to his active service or any incident therein.  

3.  A chronic right knee disability was not identified during the appellant's active service or for many years thereafter and the most probative evidence establishes that the appellant's current right knee disability is not causally related to his active service or any incident therein.  

4.  A chronic left foot/ankle disability was not identified during the appellant's active service or for many years thereafter and the most probative evidence establishes that the appellant's current left foot/ankle disability is not causally related to his active service or any incident therein.  

5.  A chronic low back disability was not identified during the appellant's active service or for many years thereafter and the most probative evidence establishes that the appellant's current low back disability is not causally related to his active service or any incident therein.  

6.  Gouty arthritis was not identified during the appellant's active service or for many years thereafter and the most probative evidence establishes that the appellant's current gouty arthritis is not causally related to his active service or any incident therein.  

7.  Chronic sinusitis was not identified during the appellant's active service or for many years thereafter and the most probative evidence establishes that the appellant's current chronic sinusitis is not causally related to his active service or any incident therein.  


CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred in active service, nor may such disability be presumed to have been incurred therein.  38 U.S.C.A. § 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2011).

2.  A left shoulder disability was not incurred in active service, nor may such disability be presumed to have been incurred therein.  38 U.S.C.A. § 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2011).

3.  A right knee disability was not incurred in active service, nor may such disability be presumed to have been incurred therein.  38 U.S.C.A. § 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2011).

4.  A left foot/ankle disability was not incurred in active service, nor may such disability be presumed to have been incurred therein.  38 U.S.C.A. § 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2011).

5.  A low back disability was not incurred in active service, nor may such disability be presumed to have been incurred therein.  38 U.S.C.A. § 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2011).

6.  Gouty arthritis was not incurred in active service, nor may such disability be presumed to have been incurred therein.  38 U.S.C.A. § 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2011).

7.  Chronic sinusitis was not incurred in active service.  38 U.S.C.A. § 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In a February 2003 letter issued prior to the initial decision on the claims, VA notified the appellant of the information and evidence needed to substantiate and complete his claims, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011).

In March 2006, the RO sent the appellant a letter for the express purpose of complying with the additional notification requirements imposed by the U.S. Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since the issuance of this letter, the RO has reconsidered the appellant's claims on multiple occasions, most recently in the January 2011 Supplemental Statement of the Case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).  

In addition to these notification letters, at his August 2007 Board hearing and during a prehearing conference, the Board discussed the issues on appeal, including the types of evidence needed to prevail in the claims.  The Board further suggested the submission of evidence that may have been overlooked, including a written opinion from the appellant's private physician regarding the etiology of his claimed disabilities.  See e.g. Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The appellant and his representative acknowledged full understanding of all matters discussed.  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The appellant has not argued otherwise.  The appellant's service treatment records are on file, as are all post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2011).  

In that regard, at his August 2007 Board hearing, the appellant testified that he had been under the care of his private physician, James A. Lockwood, M.D., for all of his claimed disabilities, since 1985.  The earliest records from Dr. Lockwood in the record on appeal are dated in 1997.  Those records, however, unequivocally establish that the appellant initiated care with Dr. Lockwood in May 1997, not 1985.  Moreover, in a December 2007 letter, Dr. Lockwood confirmed that he began treating the appellant in May 1997.  The Board finds that the contemporaneous records are far more probative than the appellant's recent recollections of events which occurred decades previously and which were made in the context of a claim for monetary benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that the contemporaneous evidence has greater probative value than history as reported by a veteran).  Under these circumstances, the Board concludes that no additional efforts to obtain earlier records from Dr. Lockwood are necessary.  See 38 C.F.R. § 3.159(c) (2011); see also Counts v. Brown, 6 Vet. App. 473, 477 (1994) (noting that "VA has no duty to seek to obtain that which does not exist").  

The appellant has also been afforded multiple VA medical examinations in connection with his claims, most recently in November 2009.  38 C.F.R. § 3.159(c) (4) (2011).  The Board finds that the most recent examination obtained is adequate.  The opinion was provided by a qualified medical professional and predicated on a full reading of all available records, as well as a clinical evaluation of the appellant.  The examiner also provided a rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the appellant nor his representative has challenged the adequacy of the opinion obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that in the absence of a challenge, the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.


Background

In pertinent part, the appellant's service treatment records show that in January 1981, he was seen in connection with his complaints of left knee pain for the past day.  He reported that he had injured his left knee playing basketball.  Examination showed mild effusion but no laxity, atrophy of the quadriceps, ecchymosis, or crepitus.  The appellant exhibited apprehension of movement due to pain.  The assessment was rule out torn cartilage.  

On evaluation the following day, no objective abnormalities were identified except for point tenderness of the patellar ligament.  There was no effusion, edema, ecchymosis, crepitus, or patellar apprehension.  The assessment was bruise.  On reevaluation the following week, examination of the left knee again showed no edema, swelling or crepitus.  The ligaments were within normal limits.  There was point tenderness superior to the patella.  The assessment was contusion.  The appellant was prescribed knee exercises.  On none of these occasions in January 1981 did the appellant report complaints pertaining to the right knee, and no abnormalities of the right knee were identified.  

In December 1981, the appellant was seen in connection with complaints of a knot on the bottom of his left foot for the prior two weeks.  On examination, there was a callous on the ball of the left foot which was removed.  No other complaints or abnormalities pertaining to the left foot or ankle were recorded.  

In June and July 1982, the appellant sought treatment for complaints pertaining to the right ankle.  On both occasions, no complaints pertaining to the left ankle or foot were recorded and examination of the left ankle was within normal limits.  

In April 1983, the appellant underwent a periodic physical examination at which his sinuses, feet, upper and lower extremities, feet, and spine were examined and determined to be normal.  

In July 1985, the appellant underwent physical examination in connection with his separation from active service.  Again, his sinuses, feet, upper and lower extremities, feet, and spine were again examined and again determined to be normal.  

In January 2003, the appellant submitted an original application for VA compensation benefits, seeking service connection for multiple disabilities, including bilateral shoulder, bilateral knee, left foot and ankle disabilities, unspecified arthritis, chronic sinusitis and back pain.

In support of his claim, the appellant submitted or identified private clinical records dated from April 1996 to August 2009.  

In pertinent part, these records show that in April 1996, the appellant sought treatment from a private podiatrist, Dr. Agee, for right foot pain and swelling.  In connection with his appointment, the appellant completed a medical history on which he specifically denied having or ever having had knee pain, weak ankles, low back pain, gout, or arthritis.  He was diagnosed as having right foot tendonitis.  No other pertinent complaints or abnormalities were identified.  

In May 1997, the appellant established care with Dr. Lockwood.  At a new patient physical, the appellant reported that he had been healthy all of his life.  He indicated that he had had a tonsillectomy at the age of 5 or 6.  Since that time, he had had only periodic upper respiratory infections or other short term medical problems.  He specifically denied ever having had arthritis and chronic sinusitis.  He also indicated that he had been given a "clean bill of health" at a physical one year prior, that he was without current complaints, and engaged in regular exercise without restriction.  Physical examination showed no pertinent abnormalities.  

In June 1998, the appellant sought treatment from Dr. Lockwood for bilateral lower extremity swelling of recent onset.  The appellant indicated that he had had a throbbing pain from the ankles to the great toes with warmth, redness, swelling, and tenderness.  He denied a history of gout.  The assessment was inflammatory arthritis-possibly gout.  On follow-up, the appellant reported continued symptoms in his feet and indicated that his knees also felt sore.  

Subsequent clinical records from Dr. Lockwood show that in June 1999, the appellant was treated for bronchitis and low grade sinusitis.  

In June 2001, the appellant sought treatment for a two-week history of right shoulder pain.  He indicated that he could recall no specific incident or injury.  The assessment was right subacromial bursitis without tendonitis.  No complaints or abnormalities pertaining to the left shoulder were recorded.  

In February 2002, the appellant sought treatment for an attack of gout in his foot.  He requested a refill of his gout medication.  In December 2002, he was again seen for a gouty arthritic attack.  The assessment was gouty arthritis.  

In January 2003, the appellant sought treatment for a one-week history of right lower back pain.  He indicated that he could recall no specific incident or injury.  The assessment was right flank pain, likely musculoskeletal.  In February 2003, the appellant had another gouty arthritis attack of the left foot.  In April 2003, he reported that he was recovering from a recent sinus infection.  

In connection with his claims, the appellant was afforded a series of VA medical examinations in February 2003.  

At a February 2003 VA spine examination, the appellant reported chronic low back pain which had started three years prior.  He gave no history of low back injury.  X-ray studies were normal.  The assessments included chronic myofascial low back pain with mild functional loss.  

At a VA sinus examination in February 2003, the appellant reported a history of sinusitis.  He indicated that the last episode had been approximately one year earlier.  He gave no history of injury to his face or sinus area.  X-ray studies of the sinuses were normal.  Examination showed mild tenderness over the bilateral maxillary sinuses.  There was no nasal obstruction.  The assessment was sinusitis, not active.  

At a VA joints examination in February 2003, the appellant reported pain in his ankles, knees, and shoulders, although he indicated that his left shoulder was not bothering him very much.  He had no history of injury to the shoulders, knees, or ankles.  X-ray studies of the ankles, knees, and shoulders were normal.  The diagnoses were pain in both knees, shoulders, and ankles due to muscle strain.

At a VA feet examination in February 2003, the appellant reported a history of gouty arthritis in his feet for which he was taking Prednisone and Allopurinol without side effects.  He denied a history of injury.  X-ray studies showed early hallux valgus deformities, bilaterally.  The appellant's uric acid level was normal.  The diagnoses included early hallux valgus deformity, bilateral, by X-ray report and chronic pain in the feet with normal X-ray findings and mild functional loss.  

Subsequent private clinical records from Dr. Lockwood show that in November 2004, the appellant was treated for acute gouty arthritis.  In March 2005, the appellant denied particular flares of his gout but indicated that he had had some increase in right knee pain.  The appellant dated this to his days in the infantry when he would have to march for long distances.  The assessments included gout.  Subsequent clinical records show continued treatment for gout.  

At an August 2007 Board hearing, the appellant testified that he had developed tightness in his low back in service after participating in field maneuvers in which he had to carry a heavy backpack.  He recalled seeking treatment and being given a pain pill.  The appellant claimed that he continued to suffer from a low back disability after his separation from service.  He further testified that his physician since 1985, Dr. Lockwood, believed that his low back disability was due to his carrying heavy backpacks in service.  He was advised to submit an opinion from Dr. Lockwood to this effect.  With respect to his sinusitis, the appellant testified that he first began to experience sinusitis in service.  He indicated that he was prescribed over-the-counter medications to try to clear it up.  Regarding his shoulder pain, the appellant claimed that his symptoms began during service after he participated in the field maneuvers which required him to carry a heavy backpack.  He claimed that he sought treatment for his complaints in service.  Regarding his left ankle and bilateral knee problems, the appellant testified that he experienced right ankle and bilateral knee swelling in service, at different times.  He indicated that he was treated at the clinic and given pain medication.  With respect to his claim for arthritis, the appellant testified that he had been diagnosed as having gouty arthritis by Dr. Lockwood.  The appellant claimed that Dr. Lockwood felt that the condition "probably came from a lot of walking, you know, a lot of carrying heavy stuff, and stuff like that.  A lot of just different terrain stuff."  

Additional clinical records subsequently obtained from Dr. Lockwood show that in December 2007, the appellant requested a statement that he had ankle and knee arthritis which dated to his days in the infantry.  

In a December 2007 letter, Dr. Lockwood indicated that he had cared for the appellant since May of 1997 when he came for his first visit.  Dr. Lockwood noted that the appellant had been treated for several medical problems since that time, including gout and inflammatory arthritis, left ankle inflammation, and right shoulder impingement.  Dr. Lockwood indicated that the appellant exhibited both degenerative arthritis as well as acute inflammatory arthritis.  He indicated that the inflammatory episodes began in June 1998 when the appellant presented with bilateral lower extremity pain and swelling in each ankle.  Dr. Lockwood noted that laboratory reports revealed an elevated sed rate and uric acid consistent with gouty arthritis.  He noted that the appellant had had several flares since that time and had responded well to corticosteroid therapy or anti-inflammatories.  Dr. Lockwood noted that the appellant had been diagnosed as having right shoulder bursitis in 2001 which had been episodically symptomatic since that time.  In March 2005, he noted that the appellant had developed knee difficulties, especially involving the right knee, which the appellant reported "went back to his days in the infantry."  

In an August 2009 letter, Dr. Lockwood indicated that he continued to treat the appellant for several conditions, including gouty arthritis and osteoarthritis.  

The appellant underwent VA medical examination in November 2009 at which he claimed he had suffered from sinusitis as well as multiple joint pains in service, including back pain, bilateral knee pain, left ankle and foot pain, and bilateral shoulder pain.  He reported that he had been treated for his symptoms in service and remained under treatment.  The appellant further claimed that he had been diagnosed as having gout in 1986 shortly after his discharge from service.  He denied trauma to the joints.  X-ray studies of both shoulders were essentially normal.  X-ray studies of the knees and left ankle showed mild degenerative changes.  X-ray studies of the lumbosacral spine showed mild anterior wedging of L1.  The disc spaces were well maintained with no significant osseous degenerative changes of the spine observed.  X-ray studies of the sinuses showed edematous inferior nasal turbinates and minimal inflammatory mucosal disease involving the sinuses, but no acute sinusitis.  After examining the appellant and reviewing the claims folder, the examiner diagnosed the appellant as having gout to multiple joints (knees, shoulders, and ankles); mild degenerative changes to the knees, ankles, and shoulders; and sinusitis.  After examining the appellant and reviewing the record, the examiner concluded that it was not at least as likely as not that the appellant's bilateral shoulder condition, sinus condition, back condition, right knee condition, and left foot/ankle condition were causally related to the appellant's active service.  The examiner explained that the appellant's service treatment records were entirely negative for complaints or abnormalities pertaining to the claimed disabilities.  He further noted that the record showed that the appellant was first diagnosed as having gout after service.  

In a November 2009 letter, Dr. Lockwood indicated that the appellant had been seen in his office since May 1997.  He indicated that the appellant reported a history of osteoarthritis and gout, "apparently dating to his military service."  He indicated that in June 1998, he had first noted acute inflammatory arthritis involving the appellant's ankles and lower extremities and that laboratory testing documented elevated uric acid levels consistent with acute gouty arthritis.  Dr. Lockwood noted that that the appellant had required treatment for subsequent flares of gouty arthritis on multiple occasions.  He also noted that the appellant was currently limited by osteoarthritis of the right knee, requiring continued anti-inflammatory therapy.  


Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection for certain chronic diseases, including arthritis, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2011).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).



Analysis

Right shoulder disability, left shoulder disability, right knee disability, left foot/ankle disability, low back disability, and gouty arthritis.  

The appellant seeks service connection for disabilities of the right shoulder, left shoulder, right knee, left foot/ankle, and low back, as well as gouty arthritis.  In essence, he contends that he developed such disabilities in service as a result of participating in field maneuvers in which he had to carry a heavy backpack and walk on varied terrain.  Specifically, the appellant claims that he developed joint pain, including pain in the low back, right knee, shoulders, and feet, following his participation in such field maneuvers, that he was treated for his symptoms in service, and that he continued to experience such symptoms after service.  

After carefully reviewing the record on appeal, including the contentions of the appellant, the Board finds that the preponderance of the evidence is against the claims of service connection for disabilities of the right shoulder, left shoulder, right knee, left foot/ankle, and low back, as well as gouty arthritis.  

As a preliminary matter, the Board observes that the contemporaneous evidence of record does not support the appellant's contentions.  As set forth in detail above, although he was seen on multiple occasions for various unrelated complaints, the appellant's service treatment records are wholly negative for complaints or findings of right or left shoulder, right knee, left foot/ankle, or back injuries, symptoms, or disabilities.  In fact, the appellant's service treatment records show that during a periodic physical examination in April 1983, and again at his July 1985 military discharge medical examination, his upper extremities, lower extremities, feet, and spine were examined and determined to be normal.  

The Board further observes that the contemporaneous post-service record on appeal contains no indication whatsoever that the appellant was diagnosed as having disabilities of the shoulders, right knee, left foot/ankle, low back, or gouty arthritis within one year of his separation from active service or for many years thereafter, nor is there any indication of post-service continuous shoulder, right knee, left foot/ankle, or low back symptomatology since service.  In fact, the post-service record shows that during a clinical visit in April 1996, the appellant completed a medical history on which he specifically denied having or ever having had knee pain, weak ankles, low back pain, gout, or arthritis, flatly contradicting his current contentions.  Similarly, in May 1997, the appellant specifically denied orthopedic complaints, including arthritis, and indicated that he regularly engaged in exercise without restriction.  Moreover, physical examination conducted at that time showed no pertinent abnormalities, including abnormalities of any joint or gouty arthritis.  

In fact, the first post-service notation of shoulder pain in the contemporaneous evidence of record is in June 2001, approximately sixteen years after service separation, when the appellant sought treatment for right shoulder pain.  Moreover, at that time, he indicated that his symptoms had been present for only two weeks.  He further indicated that he could recall no specific incident or injury.  

The first post-service notation of low back pain in the contemporaneous evidence of record is in January 2003, approximately eighteen years after service separation, when the appellant sought treatment for right lower back pain.  Moreover, at that time, he indicated that his symptoms had been present for only one week.  He further indicated that he could recall no specific incident or injury.  

The first notation of gout, right knee, and left foot/ankle pain in the contemporaneous evidence of record is in June 1998, approximately thirteen years after service separation, when the appellant sought treatment for pain in his lower extremities.  He described his symptoms as being of recent onset.  His symptoms were attributed to gout.  

The Board notes that the appellant is certainly competent to state that he sustained shoulder, knee, foot/ankle, and back injuries in service and that he developed orthopedic symptoms in service which have been present since that time.  The Board, however, finds that such statements are not credible as the objective evidence contradicts his recollections.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept determining whether testimony may be heard and considered, and credibility, a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  The Board finds that the contemporaneous records are entitled to more probative weight than the recollections of the appellant of events which occurred decades previously.  The Board finds that the contemporaneous, objective documentary evidence in service and after service, which indicates that disabilities of the shoulders, right knee, left foot/ankle, and low back were not present during service and that the appellant did not experience continuous symptoms thereafter, is more probative than the remote assertions of the appellant made in the context of a claim for monetary benefits.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  

This conclusion is strengthened by contradictory nature of the appellant's statements.  For example, during a clinical visit in April 1996, the appellant denied ever having had low back pain.  During a private clinic visit in January 2003, the appellant reported low back pain which had had its inception one week prior.  At a February 2003 VA spine examination, the appellant reported chronic low back pain which had started three years prior.  During his August 2007 Board hearing, the appellant testified that he had suffered from low back pain since his separation from service in 1985.  

Similarly, the Board notes that during a November 2009 VA medical examination, the appellant claimed that he had been diagnosed as having gout in 1986 shortly after his discharge from service.  As discussed above, however, earlier clinical records created prior to the appellant's having filed his claim for VA compensation clearly document that the appellant specifically denied a history of gout prior to 1998.

Having had the opportunity to observe the appellant's demeanor at the August 2007 Board hearing, and noting numerous inconsistencies in the record with respect to his low back, gout, and various other matters, the Board finds the appellant's statements regarding the onset of all of his claimed disabilities to be lacking in credibility.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001) (recognizing the Board's inherent fact-finding ability); see also Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (discussing the factors to be considered in determining the weight to be assigned to evidence, including inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, and witness demeanor).

The Board also notes that the record on appeal contains no probative evidence establishing that the appellant's current right shoulder, left shoulder, right knee, left foot/ankle, and low back disabilities, or his gouty arthritis, are causally related to his active service or any incident therein.  Indeed, as set forth above, in a November 2009 opinion, a VA examiner concluded that it was not at least as likely as not that such conditions were causally related to his active service.  The Board considers this opinion to be persuasive and assigns it significant probative weight.  The opinion was provided by a qualified medical professional who has the clear expertise necessary to opine on the matter at issue in this case.  In addition, the examiner examined the appellant, reviewed the medical record, and cited to the evidence in providing the requested opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (providing "important, guiding factors to be used by the Board in evaluating the probative value of medical opinion evidence").  Again, there is no probative evidence contradicting this conclusion.  

The Board has considered the appellant's August 2007 Board hearing testimony to the effect that Dr. Lockwood believed that his low back disability was due to his carrying heavy backpacks in service and that his gout was due to carrying heavy loads and walking over different terrain.  The Board does not find the appellant's statements in this regard to be credible.  As set forth above, the appellant was advised to submit a letter from Dr. Lockwood memorializing the purported opinions, but it was not forthcoming.  Moreover, clinical records and statements from Dr. Lockwood which are associated with the record do not document any such opinion.  Under these circumstances, the appellant's testimony does not provide a basis upon which to grant the claim.  See Warren v. Brown, 6 Vet. App. 4 (1993) (holding that a claimant's lay statements relating what a medical professional told him, filtered as they are through a layperson's sensibilities, are too attenuated and inherently unreliable to constitute competent evidence to support a claim).  

Similarly, the Board has considered the letter from Dr. Lockwood to the effect that the appellant dated his right knee difficulties to his days in the infantry, but given the findings above regarding the appellant's credibility, the Board finds that the letter has no probative value as a nexus opinion.  See e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised on an unsubstantiated account is of no probative value, and does not serve to verify the occurrence described).  

In summary, the Board finds that the most probative evidence shows that chronic shoulder, right knee, left foot/ankle and low back disabilities and gouty arthritis were not present during the appellant's active service or manifest to a compensable degree within one year of separation, nor are his current shoulder, right knee, left foot/ankle, and low back disabilities and his gouty arthritis causally related to his active service or any incident therein.  Under these circumstances, the preponderance of the evidence is against the claims of service connection for these disabilities.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Sinusitis

The appellant also seeks service connection for sinusitis, which he contends had its inception during his period of active duty.  He claims that he was prescribed medication during service for sinusitis.  

After carefully reviewing the record on appeal, including the contentions of the appellant, the Board finds that the preponderance of the evidence is against the claim of service connection for sinusitis.  

As a preliminary matter, the Board observes that the contemporaneous evidence of record does not support the appellant's contentions regarding the onset of his sinusitis or his claimed sinus symptoms.  As set forth above, the appellant's service treatment records are entirely silent for complaints or findings of sinusitis.  Indeed, in April 1983, the appellant underwent a periodic physical examination at which his sinuses were examined and determined to be normal.  In July 1985, the appellant again underwent a complete physical examination in connection with his separation from active service.  Again, his sinuses were examined and again determined to be normal.  

The Board further observes that the contemporaneous post-service record on appeal is similarly negative for any indication of sinusitis for many years after service separation.  In fact, during a May 1997 new patient physical, the appellant specifically denied ever having had chronic sinusitis and physical examination showed no pertinent abnormalities.  The first post-service clinical evidence of sinusitis is in June 1999, fourteen years after service separation, when the appellant was treated for low grade sinusitis.  

Again, the Board finds that the appellant's statements that he developed sinusitis in service and that such condition persisted thereafter are not credible as the objective evidence contradicts his recollections.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept determining whether testimony may be heard and considered, and credibility, a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  The Board finds that the contemporaneous records are entitled to more probative weight than the recollections of the appellant of events which occurred decades previously.  The Board finds that the contemporaneous, objective documentary evidence in service and after service, which indicates that sinusitis was not present during service nor did the appellant experience continuous symptoms thereafter, is more probative than the remote assertions of the appellant made in the context of a claim for monetary benefits.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Again, for reasons discussed above, the Board finds that this conclusion is strengthened by contradictory nature of the appellant's statements and by his demeanor at the August 2007 Board hearing.  

The Board also notes that the record on appeal contains no probative evidence establishing that the appellant's current sinusitis is causally related to his active service or any incident therein.  Indeed, as set forth above, in a November 2009 opinion, a VA examiner concluded that it was not at least as likely as not that such condition was causally related to the appellant's active service.  The Board considers this opinion to be persuasive and assigns it significant probative weight.  The opinion was provided by a qualified medical professional who has the clear expertise necessary to opine on the matter at issue in this case.  In addition, the examiner examined the appellant, reviewed the medical record, and cited to the evidence in providing the requested opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (providing "important, guiding factors to be used by the Board in evaluating the probative value of medical opinion evidence").  Again, there is no probative evidence contradicting this conclusion.  

In summary, the Board finds that the most probative evidence shows that chronic sinusitis was not present during the appellant's active service nor is the appellant's current sinusitis causally related to his active service or any incident therein.  Under these circumstances, the preponderance of the evidence is against the claim of service connection for sinusitis.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to service connection for a left shoulder disability is denied.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for left foot/ankle disability is denied.

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for gouty arthritis is denied.

Entitlement to service connection for chronic sinusitis is denied.  


REMAND

When this matter was last before the Board in September 2009, the issues on appeal included entitlement to service connection for a left knee disability.  Pursuant to the Board's September 2009 remand instructions, the Appeals Management Center (AMC) in Washington, DC, conducted additional evidentiary development with respect to all of the issues on appeal, including the issue of entitlement to service connection for a left knee disability.  Following the completion of this development, the AMC issued a Supplemental Statement of the Case in January 2011 addressing all of the issues on appeal, except for the issue of entitlement to service connection for a left knee disability.  

The Board has thoroughly reviewed both the paper claims file as well as the appellant's Virtual VA file.  Despite this review, it remains unclear whether service connection for a left knee disability has been granted or whether the AMC erroneously failed to include this issue in the January 2011 SSOC.  The Board attempted to clarify this matter through administrative channels, but was unable to obtain the needed information from either the AMC or the RO.  

Under these circumstances, another remand is unfortunately necessary.  38 C.F.R. §§ 19.31, 19.37, 20.1304 (2011) (providing for the issuance of a Supplemental Statement of the Case where additional pertinent evidence is received after the issuance of a Statement of the Case or a prior Supplemental Statement of the Case).

Accordingly, the case is REMANDED for the following action:

The AMC/RO should review the record and determine whether the appellant's claim of entitlement to service connection for a left knee disability remains pending.  If so, the AMC/RO must review all the evidence of record and readjudicate the issue of entitlement to service connection for a left knee disability.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case and an opportunity to respond.

The case should then be returned to the Board in accordance with applicable procedures.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


